EXHIBIT 10.1
 


SETTLEMENT AGREEMENT
 
THIS AGREEMENT made the date set forth below between Stephen M. Bravo and Sand
Lake Imaging, LLLP (herein jointly referred to as the "Shareholders"), and E360,
LLC ("E360") and Gen2Media Corp., n/k/a Vidaroo
Corp. ("Gen2Media")(herein jointly referred to as the "Issuer").
WITNESSETH:
 
WHEREAS, during late 2006 Shareholders invested $135,000.00 in E360 through
solicitations made by Greatwater Holdings, LLC and/or Jonah Ninger, and
WHEREAS, E360has acknowledged it received an investment
from Greatwater Holdings, LLC on behalf of the Shareholders, and
WHEREAS, in 2010 the Shareholders sued the Issuer for damages allegedly arising
out of their investment, and
WHEREAS, the parties desire to settle their disputes on the terms contained in
this Agreement.
NOW, THEREFORE, in consideration of the covenants contained herein the parties
agree:
1. Acknowledgment and consideration: Issuer acknowledges the investment of
$135,000.00 by Shareholders in E360 and agrees to issue the following number of
common shares of Vidaroo in recognition of said investment:
400,000 shares to Sand Lake Imaging, LLLC
200,000 shares to Stephen M. Bravo.
 2. Additional consideration: With the understanding that Greatwater Holdings
continues to own a 1% share of E360, LLC, Upon the occurrence of either of the
following events and at the approval of Issuer's legal counsel:
A. Shareholders deliver to Issuer a release of any and all claims, known and
unknown, in the form attached hereto as Exhibit A, from Greatwater Holdings, LLC
with instructions to issue said shares to Shareholders, or
B. Shareholders obtain a writ of execution after final judgment for damages
against Greatwater Holdings, LLC and levy on said shares.
Issuers agree to issue an additional 300,000 shares on a pro-rata ownership
basis to the Shareholders.
 3. Representations: Issuer represents and warrants that all shares to be issued
to Shareholders will be free and clear of any liens or encumbrances, and that
Vidaroo is authorized to issue the shares. Shareholders acknowledge that the
shares will be restricted under Rule 144 of the Securities Act of 1933 and other
applicable federal securities laws and Shareholders are solely responsible for
moving any such restrictions in conformity with Rule 144 and providing a valid
legal opinion at their own expense opining that the restriction on the shares
may be lifted and the shares are free-trading subject to applicable volume
limitations under Rule 144. The legal opinion provided by the Shareholders must
be acceptableto the Issuer's legal counsel.
4.  Dismissal: Shareholders agree to dismiss E360 and Gen2Media from Case No.
2010-CA-017407 with prejudice upon receipt of the initial 600,000 shares; all
parties to bear their own costs and attorney fees.
5. Confidentiality: The parties agree that this Settlement Agreement shall
remain confidential and shall not be filed in court or recorded in the public
records.
Shareholders may disclose this Agreement to Greatwater Holdings, LLC and/or
Jonah Ninger during any negotiations related to paragraph 2A, above. Any party
may disclose this Agreement if compelled to do so by subpoena or to comply with
any state or federal law, rule, or regulation related to securities
transactions, including all disclosures required under Items enumerated under
Section 1 to Section 9 of Form 8-K
6. Rules of Construction and Interpretation:
(a)  Entire Agreement This "Settlement Agreement" constitutes the entire
agreement between the parties pertaining to the subject matters of the
Agreement,and it supersedes all negotiations, preliminary agreements, and all
prior and contemporaneous discussions and understandings of the parties in
connection with the subject matters of the Agreement. Except as otherwise herein
provided, no covenant, representation, or condition not expressed in this
Agreement, or in an amendment made and executed in accordance with the
provisions of the sub­paragraph (b) of this paragraph, shall be binding upon the
parties or shall affect or be effective to interpret, change, or restrict the
provisions of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           Amendments. No change, modification, or termination of any of the
terms, provisions, or conditions of this "Settlement Agreement" shall be
effective unless made in writing and signed or initialed by all parties to this
Agreement.
(c)            Governing Law. This "Settlement Agreement" shall be governed and
construed in accordance with the statutory and decisional law of the State of
Florida governing contracts to be performed in their entirety in Florida.
(d)            Severability. If any paragraph, subparagraph, or provision of
this "Settlement Agreement," or the application of such paragraph, subparagraph,
or provision, is held invalid by a court of competent jurisdiction, the
remainder of the Agreement, and the application of such paragraph, subparagraph,
or provision to persons or circumstances other than those with respect to which
it is held invalid, shall not be affected.
(e)            Headings and Captions. The titles and captions of paragraphs and
subparagraphs contained in this "Settlement Agreement" are provided for
convenience of reference only, and

E360, LLC
IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
stated.
 

Sand Lake Imaging, LLLP     E360, LLC                      
/s/ Stephen M. Bravo
   
/s/ Thomas Moreland
 
Stephen M. Bravo, as
Director of Osceola Radiology
Associated, P.A., General
Partner
   
Mgrm
           
Dated: March 21, 2012
   
Dated: March 21, 2012
 

 

         
/s/ Stephen M. Bravo
   
/s/ Thomas Moreland
 
Stephen M. Bravo
   
Thomas Moreland
CFO and Secretary
           
Dated: March 21, 2012
   
Dated: March 21, 2012
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2